ORDER

PER CURIAM.
This matter was previously before this court in 1995. Bauman v. Monia, 905 S.W.2d 127 (Mo.App. E.D.1995). Thereafter, the parties had further proceedings at the trial court.
Defendants now appeal. They allege the trial court erred in ordering the performance of the settlement agreement. They contend this agreement violated the statute of frauds and that plaintiffs faded to timely tender performance.
We have reviewed the record and briefs. No error of law appears. An opinion would have no precedential value. We affirm pursuant to Rule 84.16(b).